I dissent as I believe R.C. 4511.191(C) requires the physical presence of both witnesses in the same immediate area or room as the arrested person. I find nothing which authorizes the monitoring of that statutory procedure by audio or video electronic surveillance. Such monitoring violates the purpose and spirit of the requirement that the advising and reading procedure be done "* * * in the presence of the arresting officer and one other police officer or civilian police employee * * *." R.C.4511.191(C).
The purpose of requiring the presence of a witness is to corroborate if possible the statements and actions of the arresting officer and the arrested person so to avoid the obvious problems of proof which occur in "one-on-one" confrontations. In the instant case, the "other police officer" was in another room performing her duties1 as a dispatcher which apparently included monitoring of the R.C. 4511.191(C) procedure by electronic surveillance.2 The arrested person can never impeach or discredit the monitor's testimony as he can not see or hear what the monitor is doing or saying.
I believe the statute requires that all three persons be in the physical presence of each other. Fairness and justice to all parties require no less.
1 The duties here also included clerical duties as well as answering the telephone, and receiving and sending radio messages.
2 This particular system was an ordinary intercom microphone and a single fixed wall-mounted camera. No tape recording or audio or video was made.